     Case 19-02556-LT7       Filed 06/26/20   Entered 06/26/20 13:35:23   Doc 27      Pg. 1 of 2




 1     George Panagiotou (263172)
       2404 Broadway
 2
       San Diego, CA 92102
 3     Office: 858-300-0033
       george@olympuslawcorp.com
 4
 5     Law Office of Stephan A. Hoover
       Stephan A. Hoover, Esq. (299790)
 6
       stephan@hooverlawsd.com
 7     P.O. Box 723
 8     Carlsbad, CA 92018
       Telephone: (619) 500-4525
 9     Facsimile: (760) 687-0013
10
       Attorneys for Debtor,
11     Bistermu Mora Salgado
12                        UNITED STATES BANKRUPTCY COURT
13                        SOUTHERN DISTRICT OF CALIFORNIA
14     In re                                             Case No. 19-02556-LT7
15             Bistermu Mora Salgado,                    Chapter: 7
16                           Debtor.                     Joint Stipulation to Extend
        _____________________________
17                                                       Discovery and Continue Status
       Bistermu Mora Salgado,                            Conference
18
19             Movant,                                   Previous Date & Time:
       vs.                                               Date: August 27, 2020
20                                                       Time: 10:00 a.m.
21     Aura Financial LLC f/k/a Lendify
       Financial, LLC,                                   Continued Date & Time:
22                                                       Date: October 1, 2020
23             Respondent.                               Time: 10:00 a.m.

24                                                       Dept: 3, Room 129
25
                                                         Judge: Hon. Laura S. Taylor
26
27
28
      JOINT STIPULATION                          - 1 -                       Case no. 19-02556-LT7
Case 19-02556-LT7   Filed 06/26/20   Entered 06/26/20 13:35:23   Doc 27   Pg. 2 of 2
